     Case 4:16-cv-02478 Document 207 Filed on 03/10/21 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                March 11, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

Krishna Prasad Adhikari, et al.,                 §
                   Plaintiffs,                   §
vs.                                              §    Civil Action No. 4:16-cv-02478
                                                 §
KBR, Inc., et al.,                               §
                       Defendants.               §

                                 MEMORANDUM & ORDER

       Pending before the Court is Plaintiffs’ Motion to Compel “Sequestered” ESI. (Doc. 191).

After considering the Motion, the parties’ briefs and supplemental briefs, the parties’ oral

arguments, and all applicable law, the Court determines that Plaintiffs’ Motion to Compel should

be GRANTED.

       In opposing a motion to compel electronically stored information (“ESI”), the responding

party must first “show that the information is not reasonably accessible because of undue burden

or cost.” Fed. R. Civ. P. 26(b)(2)(B). If that burden is met, “the court may nonetheless order

discovery if the requesting party shows good cause, considering the limitations of Rule

26(b)(2)(C).” Id. Without repeating them here, the Court is guided by the seven non-exhaustive

considerations for “good cause” identified in the advisory committee’s note to the 2006

amendment of Rule 26(b)(2)(B).

       Plaintiffs seek an order compelling KBR to re-open their document cleaning facility and

produce electronically stored information (“ESI”) from numerous custodians. Plaintiffs

specifically name Godfrey Barrington, William Jonas, Harold Norman, and William Rice,

although Plaintiffs suggest they may later request more. It seems undisputed that the ESI is relevant

and reasonably inaccessible; the crux here is whether good cause is shown so that production

should be ordered.
                                                 1
     Case 4:16-cv-02478 Document 207 Filed on 03/10/21 in TXSD Page 2 of 3




       The Court is mindful of the unusual circumstances and the burdens on both parties, but

ultimately finds that good cause is shown. The information relating to the four custodians is

potentially not only relevant and discoverable, but is critically important to this litigation. The

Court further finds that KBR was on notice about the relevance and materiality of the information

since Adhikari v. Daoud & Partners, 4:09-cv-1237 (“Adhikari I”). In the present case, Plaintiffs

also raised the centrality of at least two of the custodians early on and repeatedly. Barrington and

Jonas were explicitly identified in the Joint Discovery Plan as parties Plaintiffs planned to depose

after receiving their ESI. (Doc. 109 at ¶ 9(D)). They were identified again in Plaintiffs’ initial

disclosures, and again in their first requests for production.

       KBR cannot plead ignorance of the relevance and importance of this information. By

failing to produce the information when the cleaning facility remained open, KBR chose to make

this discovery production as expensive as it has become. Further, because KBR’s entire litigation

database appears inaccessible, the Court seriously doubts that the present case is the only litigation

in which access to the ESI is required.

       If the Court were to deny Plaintiffs’ Motion, it will have established a principle that a party

may gain an advantage in litigation by making discoverable documents inaccessible. Such a

principle is unacceptable in any circumstances, but particularly so in light of the heightened

importance we face here: plaintiffs who allege they were trafficked across various international

borders to provide forced labor at U.S. military bases in Iraq.

       In sum, the Court finds good cause is shown to order discovery of the ESI at issue.

Specifically, the Court grants the Motion as to the four custodians identified by Plaintiffs and

named above. Any requests as to additional custodians must be made through the Court.



                                                  2
     Case 4:16-cv-02478 Document 207 Filed on 03/10/21 in TXSD Page 3 of 3




          As to cost-sharing, the Court is further guided by the factors in Zubulake v. UBS Warburg

LLC, 217 F.R.D. 309, 322-24 (S.D.N.Y. 2003). Although the factors in Zubulake overlap

significantly with those for “good cause,” the cost-sharing analysis focuses more on cost of

production while “good cause” emphasizes the importance of the information rather than cost.

Compare id. (various factors comparing cost of production to circumstances of case) with Rule

26(b)(2)(B) advisory committee’s note to 2006 amendment (factors focusing on information at

stake).

          For similar reasons as discussed above, the central importance of the information and the

significance of this case outweighs the cost of production, particularly in light of KBR’s conduct.

As a result, the Court finds that all costs shall be borne by KBR. However, this determination is

subject to re-allocation depending on the parties’ ensuing conduct in this litigation.

          IT IS SO ORDERED.

          Signed at Houston, Texas, on this the 10th day of March, 2021.




                                                      __________________________________
                                                      Honorable Keith P. Ellison
                                                      United States District Judge




                                                  3
